Citation Nr: 0700771	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$2,862.00, to include the issue of whether the overpayment 
was properly created.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel










INTRODUCTION

The veteran had active military service from December 1985 to 
July 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the 
Committee on Waivers and Compromises (COWC or Committee) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  This determination denied the veteran 
entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$2, 862.00.

In April 2006, the matter on appeal was remanded to the RO 
via the Appeals Management Center (AMC).  After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of the claim, and returned the matter to Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected disability compensation 
benefit payments were retroactively amended as a result of 
information demonstrating she had been divorced and not 
remarried for a period of time during which she was receiving 
additional compensation for having one dependent, her spouse 
J.D.H.; the calculated overpayment in the amount of $2, 
862.00, was properly created.

2.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  The veteran was at fault in the creation of the debt in 
failing to report her divorce timely; any VA fault in the 
creation of the debt is outweighed by the degree of fault 
attributable to the veteran.

4.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

5.  Recovery of the assessed overpayment is not shown to have 
deprived the veteran of basic necessities.

6.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$2, 862.00 are not met.  38 U.S.C.A. §§ 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v.  Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).

In this case, the veteran has been afforded opportunities to 
present information and/or evidence in support of the claim, 
has been provided the reasons and bases for the denial of his 
claim, and have been afforded opportunities to respond.  
Moreover, all pertinent evidence has been associated with the 
claims file and consideration in the adjudication of the 
claim.  The Board finds that these actions satisfy any duties 
owed the veteran.  Hence, the claim is ready to be considered 
on the merits.

B.	Merits Analysis

The veteran has been in receipt of VA compensation benefits 
due to service-connected disabilities at a combined rating of 
30 percent disabling since July 1992.  She has been assessed 
with an overpayment of compensation benefits because of a 
change in the status of her dependents.  According to an RO 
letter dated in September 1994, the veteran's initial 
disability award included an additional amount for her then 
spouse, J.D.H.  It did not indicate that she was being paid 
benefits for any dependent children.  

Effective in July 2002, the veteran's award of disability 
compensation benefits was adjusted due to dependency changes.  
These changes involved a previously unreported divorce in 
1995 and subsequent remarriage in September 1995 as well as 
the addition to her award of three dependent children.  In 
June 2002, the veteran was notified by the RO that these 
changes in the status of her dependents had resulted in the 
overpayment to her of compensation benefits in an amount 
calculated as $2,862.00.

The veteran requested a waiver of the recovery of this debt, 
which was denied by the Committee in March 2003.  The veteran 
appeals this denial.  


Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (the United States Court of 
Veterans Appeal prior to March 1, 1999) (Court) has held that 
when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has challenged the validity of the debt charged 
against her on several grounds, and has urged that the debt 
was due to sole administrative error by VA in not acting on 
timely submitted notices of changes in her dependent status.  

As to the veteran's claim that she timely submitted notices 
of changes in her dependent status, the September 1994 RO 
letter reflects that the veteran's initial disability award 
included an additional amount for her spouse but not her 
children.  In association with her claim for benefits, she 
had submitted a marriage certificate showing she was married 
to J.D.H. since October 1985.  Although she was informed by 
VA in July 1993 and March 1994 that she could receive 
additional benefits for her two dependent children only if 
she submitted birth certificates for them, there is no record 
that she did so.  In the September 1994 letter from VA, the 
veteran was informed that she must tell VA immediately if 
there was any change in the number or status of dependents.  
She was also told that her failure to quickly tell VA of a 
dependency change "will result in an overpayment which must 
be repaid."  

In a VA Form 21-0538, status of benefits questionnaire, dated 
in May 2002, the veteran reported she was now married to 
S.G.A., Jr., and she had been married since September 1985.  
She also reported that she now had a third child, born in 
1998.  In a VA Form 21-686c, Declaration of Status of 
Dependents submitted in June 2002, she reported that she 
married S.G.A. in September 1995, and had divorced J.D.H. in 
April 1995.  (The earlier reported date of September 1985 
appears to be an error.)

In June 2002, the RO adjusted her benefits, removing J.D.H. 
as of June 1995, and adding S.G.A. as of July 2002.  She was 
informed that she had been paid too much, and that VA would 
let her know shortly how much she owed and how to repay the 
debt.  The veteran sent back copies of the letter seeming to 
suggest that she had no idea that she was not receiving 
additional benefits for her children.  (The copied letter 
shows a notation in the margin asking why were her two older 
children 'removed' from the award when J.D.H. was removed).  

The veteran was informed in June 2002 that she owed VA 
$2,862.00.  

The veteran submitted a VA Form 20-5655, Financial Status 
Report, dated in July 2002.  This document shows that the 
veteran's and her husband's (S.G.A.) total monthly expenses 
of $3945.40, exceeds their combined monthly net income of 
$3789.92.  

The record reflects that she has repaid VA the debt of 
$2,862.00, but continues her appeal.  

The Board finds no merit to the veteran's claim, in essence, 
that she informed the VA as to dependent status changes in a 
timely fashion.  There is no record of communication from the 
veteran between the time she received her award in September 
1994 and receipt of the VA form 21-0538 in May 2002 regarding 
her dependent status.  She has produced no documentary 
evidence  to the contrary.  The uncontroverted record 
reflects that she was specifically informed in 1994 that she 
needed to inform VA quickly if her dependent status changed.  

The veteran also indicated that she has no idea how the 
$2,862.00 accrued over the period from April to September 
1995, when she was divorced and before she remarried.  She 
argues the amount is too high, and that the VA essentially 
used the wrong dates to calculate the amount owed.  On 
remand, the RO performed an audit of her compensation and 
pension benefits.  In July 2006, the RO accountant sent the 
veteran a copy of the detailed audit along with an 
explanation that the amount calculated was correct based on 
the financial information available to VA.  She was invited 
to submit another VA Form 20-5655 to update her financial 
information.  VA noted that the form it was working from was 
the VA Form 20-5655 dated in 2002.  The veteran did not 
return another VA Form 20-5655, though she had asked for and 
was sent one.  Thus, as to the veteran's implied claim that 
the amount of overpayment was created as a result of VA's use 
of incorrect dates in calculating retroactive payments, the 
Board notes that not only her dates of divorce and 
remarriage, but also her date of reporting, is relevant.  The 
accounting conducted by VA shows that the amount owed is 
accurate.  

It is significant to note both that VA's calculation of 
payments was based on only a dependent spouse as noted in 
1994, and that the veteran apparently took no action to 
correctly add her two children at the time by producing valid 
birth certificates.  Her lack of actual awareness that her 
two children were not on the compensation award is not 
relevant, as the record clearly shows that she was informed 
on two occasions that she had to take action to add them.  It 
is not shown that the overpayment was solely due to VA 
administrative error.  Therefore, the Board finds the 
calculated overpayment indebtedness in the amount of 
$2,862.00, was properly created.

Recovery of overpayment of any benefits shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a) (2006).  

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  Thus, waiver of indebtedness is 
not legally precluded.  As such, the remaining question for 
consideration is whether it would be against the principles 
of equity and good conscience to require the appellant to 
repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2006).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt in failing to report her 
divorce and remarriage in a timely fashion, and in failing to 
submit birth certificates for her children when specifically 
instructed of the need to do this.  Any perceived VA fault in 
the creation of the debt is considered to be outweighed by 
the degree of fault attributable to the veteran.  The Board 
also finds that waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
she would be allowed to retain funds to which she was not 
entitled.  The veteran was paid more than she was entitled 
under VA law during the time in which she had not remarried 
and failed to report her status change.

Although the veteran has submitted statements and financial 
status reports indicating limited income and monthly expenses 
in excess of reported monthly income, she provided no 
information as to how she was able to pay her reported 
monthly discretionary income deficit of approximately $155.  
It is also significant to note that the veteran has not 
provided updated information since June 2002, and that she 
has declined to present current financial information.  She 
indicated in July 2006 that she was not sure she wanted to 
send in current financial information as it includes data 
about her new husband.  She was supposed to let VA know if 
she would be sending such information, but there was no 
further contact from her as of August 2006.  The veteran has 
reportedly repaid this debt.  The Board finds the veteran's 
assertions as to financial hardship are not credible based 
upon the information provided and that repayment is not shown 
to have deprived her of basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran's fault in the creation of the debt and her 
unjust enrichment outweigh any possible financial hardship 
that may have resulted from repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against a waiver of the assessed overpayment.




ORDER

A waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $2,862.00 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


